DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “holding portion” is not found in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7, 10, 13-18, and 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claims 1, 10, and 22 recited numerous embodiments in the same claim creating a mis-match of claimed terms to the specification and drawings.   The holding portion having a “holding hole” embodiment is combined with the “charge adapter” embodiment.  Since holding hole 73 is for embodiment figs. 1-3 and the charge adapter 134 also has a holding hole 137 for embodiment (figs. 9-18) it is not clear which holding hole is being claimed and also what the holding portion is directed to since the term “holding portion” is not found in the specification.  Presumably “holding portion” is a holding hole.  Also, the pressure regulator 71 in figs. 2-3 is described and shown differently than the one in FIG. 9 which has the pressure regulating portion 112, an air hose 120 and a charge adapter 121.  Is the charge adapter 121 the same structural member as cap 80?  Which embodiment is being claimed?  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 10, 13, 16-18, and 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 6220496 B1) in view of Burkholder et al. (US 20050247750 A1) and further in view of Johnson (US 20160158819 A1).
Regarding claims 1, 10, 13, and 22, Hirai et al. discloses a driver (fig. 1), comprising: a pressure chamber (2) with a pressure accumulation container (20) and method of using the driver having a pressure regulator (22) into which gas is filled; a cylinder (4) forming a part of the pressure chamber; a piston (8) disposed in the cylinder to travel in a first direction and a second direction opposite to the first direction;
a striker (7) coupled to the piston that strikes a stopper (shown at bottom of cylinder 4, fig. 1) by moving in a first direction by pressure of the gas filled in the pressure chamber; a moving mechanism (3/11) that moves the striker in the second direction (col. 1, line 12 through col. 2, line 24, figs. 1-6) and the pressure regulator (22) configured to switch between an open state and a closed state (col. 3 line 44- col. 8 line 67, figs. 1-12)
a holding portion (holes shown at 16/22 and/or 61, fig. 1-2 and 6-12) integrally formed with the pressure accumulation container (20) for connecting a pressure regulator (16/22, fig. 2), that is configured to supply gas to the pressure chamber from a gas supplying source (50, fig. 2), the holding portion includes a holding hole (holes shown at 16/22, fig. 1-2 and 6-12) and a charge adapter (16 and/or 50/60/60a,b) to be mounted to the holding portion; wherein a valve having a valve body (22), configured to switch between an open state and a closed state, is disposed in the holding portion, wherein the charge adapter has an elongated part (16 shown with protruding pipe and/or 50/60/60a,b) configured to insert into the holding portion (figs. 1-2 and 6-12) and in a case when the charge adapter  is mounted to the holding portion, the charge adapter is configured to seal the holding hole of the holding portion with an outer surface of the elongated part in the holding portion (figs. 1-2 and 6-12) and press the valve body (22) by mechanical contact between the elongated part and the valve body in the holding portion to change the state of the valve to the open state from the closed state and the pressure chamber (24/26) connects to the pressure regulating portion via the valve in a case when the charge adapter is not mounted to the holding portion, the valve is in the closed state, and striking is configured to be repeatedly performed when the valve is in the closed state (20 is filled with pressurized air to provide repeated striking and 22 is closed, col. 3 line 44- col. 8 line 67, figs. 1-12). Hirai et al. discloses the valves 5/21/22/29 work in conjunction with valve 22 to close and open the air.
Hirai et al. fails to disclose the pressure regulator comprising a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber.
Burkholder et al. teaches a driver (100/102) having a pressure regulator (200 or 400) is provided with a pressure regulating portion (220/520) for regulating/adjusting the pressure of gas filled into a pressure chamber (figs. 1-7) is dedicated for the driver, and the pressure regulator has a dedicated connecting portion which is mountable to and demountable from a mounting portion of the driver (threadably attached [0022-0030], figs. 1-7) and a charge adapter (410) configured to seal the inner surface of the holding portion and press the valve body to change the state of the valve to the open state from the closed state and teaches having a variety of coupling mechanisms including threaded, quick connect and connecting pipes, pressure hoses, tubes, with a regulator (500 [0027-0028]).
Johnson also teaches having a power tool (110) having holding portion integral with a pressure chamber (inlet that connects 170/180) for connecting a pressure regulator (190/620 figs. 1 and 6), that is configured to supply gas to a pressure chamber from a gas supplying source [0017], the holding portion includes a holding hole, the pressure regulator comprising a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber and a charge adapter (180, figs. 1 and 6) to be mounted to the holding portion; wherein a valve (inherent) having a valve body, configured to switch between an open state and a closed state, is disposed in the holding portion, wherein the charge adapter (180) has an elongated part configured to insert into the holding portion and in a case when the charge adapter (180) is mounted to the holding portion, the charge adapter is configured to seal the holding hole of the holding portion with an outer surface of the elongated part in the holding portion and press the valve body by mechanical contact between the elongated part and the valve body in the holding portion to change the state of the valve to the open state from the closed state and the pressure chamber connects to the pressure regulating portion  (190/620 figs. 1 and 6) via the valve ([0017, 0022-0024], figs. 1 and 6).  
Given the teachings of Hirai et al. to have an air supply with a pressure regulator, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pressure regulator with comprising a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber to have the pressure chamber connect to the pressure regulating portion via a control valve to have a quick connect valve/pressure regulator for quick refilling, increasing the pressure of the gas for improved pressure control and piston return purposes as taught by Burkholder et al. and Johnson.
Regarding claims 4 and 13, Hirai et al. discloses a pressure accumulation container (2/20), which forms the pressure chamber; a cylinder (4), which movably supports the striker (7); wherein the holding portion is integrally formed with the pressure accumulation container (16/22, fig. 2).
Regarding claims 23-24, Burkholder et al. teaches the pressure regulator (200 or 400) in the case when the charge adapter is mounted to the holding portion, the charge adapter seals the holding portion before changing the state of the valve to the open state herein in the case when the charge adapter is mounted to the holding portion, the charge adapter seals the holding portion before changing the state of the valve to the open state ([0022-0028], figs. 1-9).  
Given the teachings of Hirai et al. to have an air supply with a pressure regulator, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pressure regulator with comprising a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber to have the pressure chamber connect to the pressure regulating portion via a control valve to have a quick connect valve/pressure regulator for quick refilling, increasing the pressure of the gas for improved pressure control and piston return purposes as taught by Burkholder et al. 
Regarding claims 16-18, Hirai et al. discloses the pressure regulator (16) having a connecting portion (nut/bolt shown) connected to the pressure regulator, the connecting portion is configured as a flow path for the gas wherein the pressure regulating portion and the connecting portion are integral (16/22, fig. 2).
Hirai et al. fails to disclose the pressure regulator is disposed inside an outer shell member when the connecting portion is mounted to the holding portion, the outer shell member covers the driving unit wherein the pressure regulating portion is provided separately from the connecting portion, and the driving unit is provided with a gas conveying pipe which connects the pressure regulating portion and the connecting portion, and the pressure regulating portion is disposed outside an outer shell member when the connecting portion is mounted to the holding portion, the outer shell member covers the driving unit wherein a cap mountable to and demountable from the holding portion is provided, and the cap is mounted to the holding portion when a connecting portion is demounted from the holding portion.
Burkholder et al. teaches a pressure regulating portion that adjusts the pressure of the gas filled into the pressure chamber, wherein a dedicated connecting portion is provided that is capable of mounting the pressure regulating portion to and demounting the pressure regulating portion from the driver (threadably attached [0022-0028], figs. 1-9) and a cap portion (404 [0024-0028]). Also, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Given the teachings of Hirai et al. to have an air supply with a pressure regulator, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pressure regulator to be disposed inside an outer shell member when the connecting portion is mounted to the holding portion, the outer shell member covers the driving unit wherein the pressure regulating portion is provided separately from the connecting portion, and the driving unit is provided with a gas conveying pipe which connects the pressure regulating portion and the connecting portion, and the pressure regulating portion is disposed outside an outer shell member when the connecting portion is mounted to the holding portion, the outer shell member covers the driving unit wherein a cap mountable to and demountable from the holding portion is provided, and the cap is mounted to the holding portion when a connecting portion is demounted from the holding portion to have a quick connect valve/pressure regulator for quick refilling with protective seal, increasing the pressure of the gas for improved pressure control and safety/protection purposes as taught by Burkholder et al. 
Regarding claims 25-28, Burkholder et al. teaches when the charge adapter is mounted to the holding portion, the charge adapter seals the holding portion before changing the state of the valve to the open state and the charge adapter further comprises an O-ring (106, 408/404 configured to touch the inner surface of the holding portion [0024-0028].  
Given the teachings of Hirai et al. to have an air supply with a pressure regulator, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the charge adapter such that when the charge adapter is mounted to the holding portion, the charge adapter seals the holding portion before changing the state of the valve to the open state and the charge adapter further comprises an O-ring to have a quick connect valve/pressure regulator for quick refilling with protective seal, increasing the pressure of the gas for improved pressure control and safety/protection purposes as taught by Burkholder et al. 

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai et al. (US 6220496 B1) in view of Burkholder et al. (US 20050247750 A1) in view of Johnson (US 20160158819 A1) and further in view of Kondo et al.  (US 5720423 A).
Regarding claims 5 and 14, Hirai et al. discloses the striker comprises: a piston (8), which is movably disposed within the cylinder (4) and is subject to the pressure of the pressure chamber; and a driver blade (7), which is provided on the piston (figs. 1-12).
Hirai et al. fails to disclose the moving mechanism comprises: a motor; a rotation member, which is rotated by a rotating force of the motor; a plurality of first engagement portions, which are provided on the rotation member along a rotation direction; and a plurality of second engagement portions, which are provided on the driver blade along a movement direction, and are capable of being respectively engaged with and released from the plurality of first engagement portions.
Kondo et al. teaches a similar driver (fig. 1), comprising: a pressure chamber with a pressure accumulation container (14/19) and method of using the driver having a pressure regulator (30) into which gas is filled; a cylinder (11) forming a part of the pressure chamber; a piston (12) disposed in the cylinder to travel in a first direction and a second direction opposite to the first direction; a striker (15) coupled to the piston that strikes a stopper (10c) by moving in a first direction by pressure of the gas filled in the pressure chamber; a moving mechanism (10/7) that moves the striker in the second direction and the pressure regulator (30) configured to switch between an open state and a closed state (replenishing air when low, col. 3, line 1 through col. 8, line 5, figs. 1-6) and Kondo et al. teaches having the moving mechanism (10/7) comprises: a motor; a rotation member, which is rotated by a rotating force of the motor; a plurality of first engagement portions (6/7a/7b/10a/b), which are provided on the rotation member along a rotation direction; and a plurality of second engagement portions, which are provided on the driver blade along a movement direction, and are capable of being respectively engaged with and released from the plurality of first engagement portions (col. 3, line 1 through col. 5, line 67, figs. 1-6).
Given the teachings of Hirai et al. to have an air supply with a pressure regulator and piston return air pressure route, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the piston return with having a moving mechanism comprises: a motor; a rotation member, which is rotated by a rotating force of the motor; a plurality of first engagement portions, which are provided on the rotation member along a rotation direction; and a plurality of second engagement portions, which are provided on the driver blade along a movement direction, and are capable of being respectively engaged with and released from the plurality of first engagement portions for improved pressure control and piston return purposes as taught by Kondo et al.

Allowable Subject Matter
Claims 7 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious gas powered nail/fastener driving power tool comprising all the structural and functional limitations and further comprising a quick connect pressure regulator that mating fits into an inlet in the power tool, the pressure regulator having a regulating portion that comprises a first passage to which the gas is supplied from outside, a second passage connected to the pressure chamber, a third passage which discharges the gas from the second passage, and a regulating valve body which connects and disconnects the first passage and the second passage and connects and disconnects the second passage and the third passage; wherein the regulating valve body connects the first passage and the second passage and disconnects the second passage and the third passage when a pressure of the pressure chamber is below a target pressure of the pressure chamber, and the regulating valve body disconnects the first passage and the second passage and connects the second passage and the third passage when the pressure of the pressure chamber exceeds the target pressure of the pressure chamber.  Having the quick connect pressure regulator that is easy to connect with efficiently routed gas via connecting with a valve provides an effective quick/easy gas supply and refilling of gas to the power tool at the correct pressure.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7, 10, 13-18, and 22-28 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731